Order affirmed, with costs. A question under the Federal Constitution was presented and necessarily passed upon. *Page 597 
The appellant contended that subdivision 7 of section 249-r of the Tax Law of the State of New York, as sought to be applied in this proceeding, is not violative of, or repugnant to, the Fourteenth Amendment of the Constitution of the United States. This court held that the statute aforesaid, as sought to be applied in this proceeding, is violative of, and repugnant to, the Fourteenth Amendment of the Constitution of the United States. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.